             Case 6:20-cv-00331-MK             Document 9          Filed 11/10/20        Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

ANNA S.1,

                 Plaintiff,                                                     Civ. No. 6:20-cv-331-MK

        v.                                                                                            ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

        Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (#7), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct.

Magistrate Judge Kasubhai’s Findings and Recommendation (#7) is adopted. This action is

DISMISSED, without prejudice.

IT IS SO ORDERED.

        DATED this 10th of November, 2020.

                                                     _______/s/ Michael J. McShane________
                                                             Michael McShane
                                                         United States District Judge




1
 In the interest of privacy, this Order uses only the first name and the initial of the last name of the non-
governmental party in the case.
1 – ORDER
